DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is in response to the Applicant’s response filed on 06/22/2022.
 
	Claims 25, 32, and 39 are amended; claims 26, 27, 29-31, 33, 34, 36-38, 40, 41, 43, and 44 are unchanged; claims 28, 35, and 42 are cancelled; and claims 45-47 are added; therefore claims 25-27, 29-34, 36-41, and 43-47 are pending in the application, of which, claims 25, 32, and 39 are presented in independent form.

In light of Applicant’s amendments and arguments, the objections to the Specification are withdrawn.

In light of Applicant’s amendments and arguments, the rejections under 35 U.S.C. 103 are withdrawn.

Priority
This application is a continuation that claims the benefit of U.S. Patent Application No. 17/341,573 filed on 06/08/2021, which claims the benefit of U.S. Patent Application No. 16/989,573 filed on 08/10/2020, which claims the benefit of U.S. Patent Application No. 15/344,342 filed on 11/04/2016, which has since been issued as U.S. Patent No. 10,740,387, which claims the benefit of U.S. Patent Application No. 15/211,321 filed on 07/15/2016, which has since been issued as U.S. Patent No. 10,423,657, which claims the benefit of U.S. Provisional Patent Application No. 62/192,873 filed on 07/15/2015.

Specification
	The amendments to the Specification submitted on 06/22/2022 are accepted.

Allowance
Claims 25-27, 29-34, 36-41, and 43-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not render obvious, nor anticipate the combination of claimed elements recited in the independent claims. In particular, the prior art does not teach “receiving, by the at least one processor, a screenshot captured by a client device corresponding to a user; identifying, by the at least one processor, one or more product images included in the screenshot; analyzing, by the at least one processor, the one or more product images to determine one or more tags, which are provided by one or more publishers of the one or more product images, based on information received from the one or more publishers, the one or more tags corresponding to the one or more product images; determining, by the at least one processor, one or more categories based on the one or more tags; generating, by the at least one processor, a user profile based on the one or more categories; and providing, by the at least one processor, at least one product recommendation based on the user profile.” (in combination with the other limitations of the independent claims).
The prior arts of record (most notably Cheung, Huang, Sunkada, Haitani, and Wang) teach the general concepts of processing screenshots to identify product images and storing image search and product search data (items and item categories) in existing user profiles to provide product recommendations, but do not teach processing screenshots to identify product images to determine tags from publishers to identify product categories used to generate a user profile to provide product recommendations as being claimed and argued by the applicant. The absence of details does not allow for proper hindsight reconstruction of obviousness.
Additionally, the claims have been reviewed for compliance with §101 under Alice analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al. (U.S. Pub. No. 2016/0335688) – “Item selling on multiple websites” teaches sellers creating merchant accounts to provide product catalogs with metadata related to items for sale for matching items in images posted by users.
	Haitani et al. (U.S. Pub. No. 2017/0270620) – “COLOR-RELATED SOCIAL NETWORKING RECOMMENDATIONS USING AFFILIATED COLORS” teaches storing a user account record that includes user purchase history information and related metadata, such as the item types and the item category.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY CHEUNG whose telephone number is (571)272-9785. The examiner can normally be reached MON-TH 8:00AM-4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eddy Cheung/Examiner, Art Unit 2165